DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the term “said” in line 7.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruby, III et al. (US Patent 8,342,593).
	Re claim 1, Ruby, III et al. discloses an anti-pinch shield for a motor vehicle having a swing door, comprising a first body (18) having a mount surface (46) configured for attachment to a body of the motor vehicle, between a leading front edge of the swing door, and one of a trailing rear edge of an adjacent swing door and an adjacent vehicle panel (24), said first body having an arcuate surface facing the leading front edge, said arcuate surface (50) having a contour that matches an arc of travel of the leading front edge of the swing door.
	Re claim 11, the arcuate surface is shaped for close matching travel of the leading front edge of the swing door along said arcuate surface as the swing door moves between an open and closed position (as shown by figures 3-5).
	Re claim 19, Ruby, III et al. discloses a method of blocking a potential pinch region between a leading front edge of a swing door and at least one of a trailing rear edge of an adjacent swing door and an adjacent vehicle panel of a motor vehicle, comprising providing a first body (18) having a mount surface (46) and an arcuate anti-pinch surface (50) facing away from the mount surface, and attaching the mount surface of the first body to a fixed body member (24) of 
	Re claim 20, the arcuate anti-pinch surface having a contour that matches an arc of travel of the leading front edge of the swing door (see figures 3-5).

Allowable Subject Matter
Claims 12-18 are allowed.
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references all disclose anti-pinch shields. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
January 28, 2022